By the Court,
Thomas, J.
The rule appears to be well established, that upon the state of facts set forth in the complainant’s bill, where a county has been divided by an act of a legislature, one portion thereof retaining the former name, county-seat, county organization, county buildings, *141and all other county property, and the other portion being formed into new counties, that the county retaining such name and organization is responsible and liable solely for the entire indebtedness of the county at the time of such division, and cannot bring an action for contribution against the counties so set off, unless especially authorized so to do by an act or provision of the legislature making such division. That such legislature is empowered to make a division upon such terms and conditions in reference to the payment of any indebtedness then accrued as it may deem proper, and that even a court of equity cannot interfere in the matter, except in the case of a special provision as above mentioned.
I am further of the opinion that even if the foregoing rule did not hold good, the defendant herein can have no relief in chancery. From the very nature and condition of affairs set forth in the complaint, it appears that it would be impossible to obtain equitable relief, or that a court or master in chancery could arrive at any just computation of the amount that would be due from the defendants, or either of them, to the complainant. It appears from the complaint that quite a portion of the original indebtedness has been paid by taxes assessed upon the western portion of the former county of Laramie; but it does not appear, from the showing of the complaint, that it is in the power of the complainant, or that there are any means whatever to prove either the just proportion of the taxes already paid by the counties of Albany and Carbon, or the amount of property existing in December, 1868, in that portion of Laramie county now forming Albany and Carbon. On the contrary, it rather appears, by the statements of the complainant, that from the vague and indefinite condition in which the affairs of Laramie county then were, and the property contained therein has since continued to be, that an equitable adjudication of the case could not be obtained. It appears that the western portion of the county had, up to December, 1868, paid their taxes according to the assessments *142then made by the officers of Laramie county, and it is to be presumed that such assessments were correct — at least far more so than any which could be arrived at at this late day.
The complaint states that during the year 1868 the officers of Laramie county had qualified, entered upon and were discharging the duties of their offices, and the inference certainly is that they pei’formed their duties in a just and equitable manner; that the assessment for that year was as correct as could under the circumstances be made, and that the amount of taxes then paid by that portion of said county, now forming Albany and Carbon, was the equitable proportion of those counties. If equity is to be administered it should certainly be administered strictly, and while it cannot be denied that any one bringing taxable property into or settling within a county, becomes to an extent responsible for its liabilities, yet in the inchoate condition of affairs in Laramie county, in December, 1868, and from the continual change which has since then taken place in property and the ownership thereof, in the counties of Albany and Carbon, I am unable to perceive that it would be any more equitable to compel the present inhabitants of these last named counties to contribute to the former indebtedness of Laramie county, and from which indebtedness the greater portion of such present inhabitants derived no benefit whatever, than to leave said indebtedness as it now is, already paid by the inhabitants of Laramie county, who certainly derived by far the greatest advantages from the above mentioned expenditure, and paid some time since by those inhabitants of Laramie county, who had apparently a more direct interest in the affairs of Laramie county when such indebtedness accrued than either the present inhabitants and property owners of Laramie county, or of Albany and Carbon counties. While it is true that the three separate quasi corporations, parties to this suit, have since continued the same, it is equally certain that the inhabitants, property, and property owners thereof, have greatly changed, *143aucl in a matter of right or equity I think we should regard the real justice in the case.
The decision of the district court therefore, sustaining the demurrers of the defendants, is approved, and such decision is affirmed.